Citation Nr: 1144087	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  11-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether a clear and unmistakable error (CUE) occurred in the December 2009 rating decision in not granting entitlement to special monthly compensation (SMC) based on loss of use of both feet.

2.  Entitlement an increased rating greater than 40 percent for amyotrophic lateral sclerosis (ALS) affecting the right lower extremity.

3.  Entitlement an increased rating greater than 40 percent for ALS affecting the left lower extremity.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 Regional Office (RO) in Wichita, Kansas rating decision.  

The Veteran had a hearing before the undersigned in August 2011.  A transcript of the proceeding has been reviewed and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings greater than 40 percent for ALS affecting the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2009 rating decision's failure to award SMC based on loss of use of both feet was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent there was error in the December 2009 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.


CONCLUSION OF LAW

The December 2009 rating decision, which failed to award SMC based on loss of use of both feet, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The first matter to address is whether the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is applicable to the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

CUE

In a December 2009 rating decision, the RO granted entitlement to service connection for ALS affecting the bilateral upper and bilateral lower extremities and assigned separate ratings of 40 percent for each of the lower extremities and 30 percent for each of the upper extremities.  The rating decision did not award or otherwise explicitly address SMC based on loss of use of both feet.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision, and the December 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).  The Veteran now is claiming that the December 2009 rating decision involved CUE for not granting SMC for loss of use of both feet.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2011).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  

As noted above, in a December 2009 rating decision, the RO granted entitlement to service connection for ALS affecting the bilateral upper and bilateral lower extremities and assigned separate ratings of 40 percent for each of the lower extremities and 30 percent for each of the upper extremities.  The rating decision did not, however, award or otherwise address SMC for loss of both feet.  The Veteran did not appeal that decision.

In March 2011, the Veteran claimed that the December 2009 rating decision contained CUE in failing to award SMC under 38 U.S.C.A. § 1114(l)(1) for loss of use of both feet.  Specifically, the Veteran, through his representative, argued that a November 2009 VA examination showed that the Veteran wore bilateral ankle-fixation orthotics (AFOs) and that he experienced bilateral foot drop, which warranted SMC for loss of use of both feet pursuant to 38 C.F.R. § 3.350(b)(1).  

In that regard, SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and the annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011), complete paralysis of the external popliteal (common peroneal) nerve also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b) (2011).

Notably, the above regulations were in effect at the time of the December 2009 rating decision as well as during the time relevant to the claim/appeal period.

At the time of the December 2009 rating decision, the evidence of record included a diagnosis of ALS in approximately September 1999.  At that time, the Veteran had been experiencing left leg weakness for an extended period of time.  In November 1999, he had "fairly profound" weakness in the left leg, but did have some reflex left.  In May 2002, the Veteran was still able to walk, but on examination he was weak and nearly fell.  In June 2002, the Veteran's lower extremity strength was sufficient to overcome gravity and generally 4+ to 5+ out of five, save for fairly profound weakness in the left dorsiflexors.  It was noted that the Veteran had an AFO in place.  Walking was stable.  In August 2002, the Veteran's lower extremity reflexes were "still not overly brisk... maybe 2+."  

In September 2009, the Veteran was observed to have a wide stance gait and that he "kind of steadies himself."  In addition, the Veteran noted a little trouble lifting up with his legs.  In October 2009, on muscle strength testing the Veteran was 4+ out of 5 in the hip flexors, 4+ out of in the knee extenders, and 4- to 4 out of 5 in the knee flexors; however, plantar flexion and dorsiflexion were noted to be trace to absent.  At this point, the Veteran wore bilateral AFOs.  Sensory examination was grossly intact to light touch.  Deep tendon reflexes were slightly hypoactive at the knees and appeared absent at the ankles.  The Veteran was able to get up off the bed easily, but in initiating gait and walking he had a mild high stepping character.  In addition, he pulled his arms behind him to help maintain balance, which was noted to be stable to slowly worsening.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported prescriptions for AFOs due to bilateral foot weakness and drop issues, but that he remained ambulatory.  The Veteran noted balance and coordination issues, specifically stumbling, when walking and not wearing his AFOs, with symptoms worse on the left.  The problems were particularly acute in the ankle area.  He had some difficulty dressing, as it took longer, and his walk was slower and purposeful.  The Veteran had difficulty rising from a seated position without benefit of a wall or chair with arms.  In addition to the AFOs, the Veteran used a cane when walking long distances or when he would not have support in rising from a seated position.  The Veteran was not using a cane on the day of the examination.  He remained able to drive a car.  On examination, the Veteran's muscle strength was 5 out of 5 in all major lower extremity muscle groups, except that plantar flexion was minimal against gravity (to -15 degrees) and nonexistent against resistance and dorsiflexion was absent against gravity or resistance.  The examiner noted that the dorsiflexion findings were consistent with moderate foot drop.  Finally, great toe flexion and extension were moderate against gravity and nonexistent against resistance.  Muscle tone and bulk were noted to be moderately decreased for the Veteran's age.  The Veteran was observed to have a discoordinate gait, with his arms positioned posteriorly to maintain balance.  He was unable to perform heel to toe walking.  Patellar and Achilles reflexes were hypoactive.  Sensation was normal to light touch, pin prick, vibration, and position sense.  The diagnosis was ALS by history with dysarthria, mild to moderate coordination loss with balance issues, decreased muscle tone and strength, and bilateral foot drop.  The problems prevented participation in sports and mild to moderate effects on chores, shopping, exercise, and recreation.

A November 2009 VA treatment record noted that the Veteran's dorsalis pedis pulse was palpable and that he walked with a normal gait and had normal muscle tone.

Based on the evidence that was of record at the time of the December 2009 rating decision, and the law as it stood at that time, the Board concludes that the December 2009 rating decision did not contain CUE with respect to the failure to award SMC for loss of use of both feet.

In essence, the Veteran and his representative argue that at the time of the December 2009 rating decision the Veteran's bilateral ankle problems, even with the use of bilateral AFOs, resulted in a condition where no effective function remained other than that which would be equally well served by an amputation stump.  During the August 2011 Board hearing, the Veteran's representative argued that the Veteran's bilateral feet were effectively paralyzed because while he was able to dorsiflex or plantar flex against gravity that he could not perform such motion against any resistance, such as would be necessary in propulsion or simply putting on a sock.  In addition, the representative noted that the Veteran had decreased muscle tone, discoordinated gait, was unable to heel to toe walk, and had moderate foot drop due to the dorsiflexion problems.  These problems resulted in lack of propulsion, irregular gait, and difficulty walking without his AFOs.  In essence, the representative argued that the Veteran's effective function of the feet was no better than if he had amputated stumps or prostheses.  

The Board disagrees.  The Veteran's representative focuses wholly on the Veteran's balance and propulsion problems.  The Board acknowledges that balance and propulsion are specific examples noted in 38 C.F.R. §§ 3.350(a)(2)(i) and 4.63 of measuring effective function, but they are not the sole indicators listed. For example, both regulations indicate that ankylosis of the knee or complete ankylosis of two major joints of the extremity would be taken as total loss of the foot.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). In this case, while the Veteran certainly had severe limitation of motion of the bilateral ankle joints and great toes due to muscle weakness at the time of the December 2009 rating decision, the November 2009 VA examination report indicated that the Veteran did have plantar flexion against gravity of 15 degrees and moderate great toe flexion and extension against gravity.  Thus, while there were significant problems to these joints due to muscle weakness, both joints had some mobility and neither joint could be considered completely ankylosed.

The Veteran's representative dismisses consideration of the noted effects of paralysis of the external popliteal nerve (common perineal) as listed in Diagnostic Code 8521 as effects on function of the legs and not the feet and, consequently, not applicable to the current analysis.  The Board notes, however, that complete paralysis of the external popliteal nerve (common perineal) is specifically listed as a consideration in both 38 C.F.R. §§ 3.350(a)(2)(i) and 4.63 when determining if there is effective function of the foot or feet remaining.  In that regard, while the Veteran did have dorsiflexion limitation that the examiner noted corresponded to moderate foot drop at the time of the December 2009 rating decision, the Veteran did retain some ability to plantar flex against gravity.  Thus, there was no evidence of complete paralysis.  Significantly, the Veteran had normal sensation to light touch, pin prick, vibration, and position sense, indicating that he did not have anesthesia covering the entire dorsum of the foot and toes.  The Veteran also had Achilles reflex bilaterally that, while hypoactive, was present.  In addition, the Veteran had a dorsalis pedis pulse palpated in November 2009, which indicates remaining circulatory function.  

Again, the Board acknowledges significant problems with balance and propulsion affecting the feet due to the Veteran's ALS as shown by the evidence of record at the time of the December 2009 rating decision.  However, as a prosthetic or amputated foot would not retain sensory or circulatory functioning, at the time of the December 2009 rating decision the evidence of record showed that there was some measure of effective functioning of the bilateral feet that the Veteran retained that would not be the equivalent of a stump or prosthesis.  As such, the Board cannot conclude that there was clear and unmistakable error in the RO's failure to award SMC benefits for loss of use of the feet in the December 2009 rating decision.

The December 2009 RO rating decision which failed to award SMC for loss of use of the feet was based on the evidence and law as it then existed.  The Board finds that there was no error in the December 2009 rating decision that was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2011).


ORDER

Inasmuch as the December 2009 rating decision's failure to award SMC based on loss of use of the feet was not the product of CUE, the benefit sought on appeal is denied.


REMAND

The Veteran also alleges his service-connected ALS affecting the right and left lower extremities warrant higher evaluations.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

The Board notes that during the August 2011 Board hearing the Veteran's representative specifically argued that the Veteran's bilateral lower extremity problems had increased in severity since the most recent March 2011 VA examination.  Specifically, the Veteran's representative indicated increased weakness and incoordination in the lower extremities.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the representative's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his ALS affecting the right and left lower extremities. 

In addition, the RO/AMC should take the opportunity to obtain VA treatment records from April 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all medical records from all applicable VA medical facilities from April 2011 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his ALS affecting the right and left lower extremities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic code(s).  Any and all opinions must be accompanied by a complete rationale.

3.   Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


